Title: From George Washington to John Hancock, 2 August 1776
From: Washington, George
To: Hancock, John



Sir
New York August the 2d 1776

Your favor of the 30th Ulto with Its several Inclosures, I was honoured with by Wednesdays post.
Congress having been pleased to leave with me the direction of Colo. Wards Regiment, I have wrote to Govr Trumbull and requested him to order their March to this place, being fully satisfied that the Enemy mean to make their Grand push in this Quarter, and that the Good of the service requires every aid here that can be obtained. I have also wrote Colo. Elmore and directed him to repair hither with his Regiment; when It comes I shall fill up Commissions for such Officers as appear with their respective Companies.

Colo. Holman with a Regimt from the Massachusetts State is arrived. Colo. Cary from thence is also here waiting the arrival of his Regiment which he hourly expects. he adds when he left New London, he heard that the Third Regiment from the Massachusetts was almost ready and would soon be in motion.
The Enemy’s Force is daily augmenting & becoming stronger by new arrivals—Yesterday Genl Greene reports that about Forty sail including Tenders came into the Hook. What they are, or what those have brought that have lately got in, I remain uninformed—However I think It probable they are part of Lord How’s Fleet with the Hessian Troops. It is time to look for ’em. I have the honor to be with great respect Sir Yr Most Obedt Servt

Go: Washington


P.S. I am extremely sorry to Inform Congress our Troops are very sickly.

